

 
 

--------------------------------------------------------------------------------

 



ROYALTY  PARTICIPATION AGREEMENT


This Royalty Participation Agreement (the “Royalty Agreement”) is entered into
by and between Auriga Laboratories, Inc., a Delaware corporation, located at
5284 Adolfo Road Camarillo, California 93012, and each of its subsidiaries
(collectively, the “Company”) and Prospector Capital Partners II, LLC, a
Delaware limited liability company, located at 3112 Windsor Road, Suite A-137,
Austin, Texas 78703 (the “Investor”).


RECITALS


WHEREAS, the Company is in the business of commercializing, licensing, and
developing of prescription pharmaceutical products; and


WHEREAS, Company desires to issue and sell to the Investor, and the Investor has
agreed to purchase from the Company a Senior Secured Convertible Promissory Note
in a principal aggregate amount of $287,500 (the “Principal Financing Amount”),
pursuant to that certain Senior Secured Convertible Note Purchase Agreement and
Senior Secured Convertible Promissory Note between the parties hereto and of
even date herewith (the “Senior Secured Loan Agreements”); and


WHEREAS, in consideration of the provision of the Principal Financing Amount,
the Company desires to pay a percentage of all gains or revenue from the sales,
licensing or disposition of the Products or other revenue of the Company to the
Investor (the “Royalty Payments”); and


WHEREAS, the Investor and the Company wish to define with precision the terms
and conditions of the Royalty Payments;


THEREFORE, in consideration of the mutual considerations herein, the receipt of
which is mutually acknowledged, the parties hereto agree as follows:


1.           FINANCING.  Investor shall loan the gross amount of $287,500,
subject to reduction of fees payable to any third party, to the Company pursuant
to the Senior Secured Loan Agreements upon execution hereof.


2.           SOURCE, AMOUNT AND TIMING OF ROYALTY PAYMENTS.


(a).           Commencing upon the fiscal quarter ended June 30, 2008, the
Company shall pay to Investor non-refundable Royalty Payments consisting of five
percent (5.00%) of all “Gross Revenue” received by the Company based on (i) the
sale, license, development, commercialization or monetization of the Products,
and (ii) all gains on disposition of any Products or assets or other income
until such time as the “Royalty Cap Amount” has been met.  The Royalty Payments
shall be paid to the Investor within 15 days of the end of the quarter in which
the Company receives payment for any Gross Revenue of the Products.


(b).           For the purposes of this Agreement, “Products” shall mean any
current or future product, service or right commercialized, licensed, developed
or otherwise monetized by the Company or its successors and assigns.


(c).           For the purposes of this Agreement, “Royalty Cap Amount” shall
mean EIGHT MILLION U.S. DOLLARS (U.S. $8,000,000).


(d).           For the purposes of this Agreement, “Gross Revenue” shall mean
the total gross receipts from sale, license, development, commercialization or
other monetization of Products less the following amounts: (i) cash discounts,
freight discounts, rebates or promotional allowances; and (ii) actual Product
returns. For the avoidance of doubt, Gross Revenue shall be calculated in
accordance with GAAP, consistent with revenue recognized in reporting the
financial results of the Company.  The Company hereby agrees to use its
commercial best efforts to maximize its Gross Revenue during the term of this
Agreement.  “Gross Revenues” shall also include all settlement amounts, payments
and damages received by Company which result from litigation or disputes related
to or arising from the sale, license, development, commercialization or other
monetization of Products.


3.           INFORMATION REQUIRED TO BE SUPPLIED WITH EACH PAYMENT.  With each
Royalty Payment, the Company shall supply to the Investor a detailed and
reasonably satisfactory accounting and reconciliation of how the Royalty Payment
was calculated.  The Company agrees to have an officer certify each
reconciliation and provide a reconciliation each calendar month during the term
of this Agreement regardless of whether any Royalty Payment is due


4.           TERMINATION.  This Agreement shall terminate upon the payment in
full of the Royalty Cap Amount.


5.           NO SALE OR ASSIGMENT BY COMPANY.  During the term of this
Agreement, the Company may not (i) sell (other than ordinary course sales to
customers), assign or otherwise transfer or encumber the Products, (ii) assign
or otherwise transfer or encumber this Agreement, or (iii) create an obligation
whereby the Company is required to pay all or a portion of Gross Revenue of the
Products to any party in priority to the Investor, without either first (A)
obtaining the prior written consent of the Investor to such sale, assignment,
transfer or encumbrance, or (B) making the full payment of the Royalty Cap
Amount provided for in Paragraph 2(c) above.


6.           NOTICES:


If to the Company, to:


Attn: CEO and Corporate Counsel
Auriga Laboratories, Inc.
5284 Adolfo Road
Camarillo, California  93012
Facsimile: (805) 299-4932


If to Investor, to:


Attn: Manager
Prospector Capital Partners II, LLC
3112 Windsor Road, Suite A-137
Austin, TX 78703
Facsimile: (866) 477-2971




7.           ASSIGNMENT BY INVESTOR.  Investor may assign a portion or all of
its interest in this Agreement to an assignee.


8.           EXTRAORDINARY EVENT.  The Company agrees not to enter into a
merger, recapitalization, sale or change of control of the Company or sale
transaction involving all or substantially all of the Company’s equity or assets
unless the acquiring or successor entity agrees in writing to recognize the
Investor’s rights under this Agreement.


9.           APPLICABLE LAW, VENUE, JURISDICTION.  All questions concerning the
construction, validity, enforcement and interpretation of the Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Texas, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Austin.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Austin, Texas, county of
Travis for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or inconvenient venue
for such proceeding.  The parties hereby waive all rights to a trial by jury.


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investor have caused this Royalty
Participation Agreement to be duly executed and delivered as of June 9, 2008.
 

 
AURIGA LABORATORIES, INC.
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________
 
Address:
5284 Adolfo Road
Camarillo, CA 93012
Fax: (805) 299-4932
 
 
PROSPECTOR CAPITAL PARTNERS II, LLC
 
 
________________________________________
By: Hudson & Co., LLC
Its: Manager
Title: Authorized Person
 
Address:
3112 Windsor Road, Suite A-137
Austin, TX 78703
Fax: 866-477-2971




 
 

--------------------------------------------------------------------------------

 
